WIGGINTON, Judge.
Appellant, who was a juvenile at the time of the commission of a criminal offense, asserts error in the trial judge’s failure to follow the juvenile sentencing provisions of section 39.111(6), Florida Statutes (1981). Although appellant voiced no objection to that failure in the trial court, we are compelled to reverse and remand for resentenc-ing in light of the recent decision by the Florida Supreme Court in State v. Rhoden, 448 So.2d 1013 .(Fla.1984), in which the court declared:
We hold that the provisions of section 39.111(6) must be followed by a trial judge in sentencing a juvenile as an adult, and the failure to do so requires a remand for resentencing.
In Rhoden, the court rejected the state’s argument that the respondent’s failure to object to the trial court’s failure to follow the statute precluded appellate review of that issue.
We reverse and remand to the trial coúrt for resentencing in compliance with the provisions of section 39.111(6), Florida Statutes (1981).
MILLS and SHIVERS, JJ., concur.